DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 August 2019 was filed after the mailing date of the patent application on 29 August 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 29 August 2019, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  Said claims recite “OS” on several occasions.  Examiner respectfully suggests amending the first recitation of “OS” to “Operating System (OS)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 10, and Claim 11, said claims recite “intervals of a first period” and “intervals of a second period” which renders the claim unclear because Applicant is referring to two different plurality of intervals using the same term.  Examiner respectfully suggests amending “intervals of a first period” and “intervals of a second period” to “first intervals of a first period” and “second intervals of a second period” respectively.
Regarding Claims 2-9, Claims 2-9 are rejected for depending upon rejected Claim 1.
Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2 and Claim 9, said claims recite “an instruction” which renders the claim unclear because Applicant has also claimed “a first instruction” and “a second instruction”.  Here, Examiner is unable to determine whether “an instruction” refers to “a first instruction”, “a second instruction”, “a communication instruction”, or another instruction different from the other recited instructions.  Examiner respectfully suggests amending the claim to indicate whether “an instruction” is a different instruction or referring to another recited instruction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terazaki et al. (US 20150172906 A1; hereinafter referred to as “Terazaki”).
Regarding Claim 1, Terazaki discloses a non-transitory computer-readable medium storing computer-readable instructions that are executable by a processor coupled with a communication terminal (¶102 & ¶26, Terazaki discloses a computer-readable medium storing a program executed by a processor of a central device), the communication terminal comprising a communication interface and a display (¶102 & ¶26, Terazaki discloses a central device comprising a radio communication processor coupled to an antenna and a display unit) and storing an OS (¶26, Terazaki discloses a memory) configured to, when executed by the processor, cause the communication terminal to perform a signal receiving process to receive a communication signal from one or more communication devices via the communication interface (¶58-60 & Fig. 6 (S10), Terazaki discloses a central device periodically receiving an advertise signal from at least one peripheral), each communication device being configured to periodically transmit the communication signal (¶58-60 & Fig. 6 (S10), Terazaki discloses each peripheral configured to periodically transmit an advertise message at a first predetermined interval or a second predetermined interval), the computer-readable instructions comprising an application configured to, when executed in a foreground by the processor, cause the communication terminal to: 
when a first condition is satisfied, provide the OS with a first instruction to perform the signal receiving process in a first mode where the communication signal is received at intervals of a first period (¶58-60 & Fig. 6 (S10), Terazaki discloses, when the first predetermined interval is used, the central device receives the advertise message at the first predetermined interval); 
when a second condition different from the first condition is satisfied, provide the OS with a second instruction to perform the signal receiving process in a second mode where the communication signal is received at intervals of a second period longer than the first period (¶58-60 & Fig. 6 (S10), Terazaki discloses, when the second predetermined interval is used, the central device receives the advertise message at the second predetermined interval.  Here, the second predetermined interval may be longer or shorter than the first predetermined interval); 
each time the OS, having received one of the first instruction and the second instruction, causes the communication terminal to receive the communication signal from one of the one or more communication devices in the signal receiving process based on the received one of the first instruction and the second instruction (¶60-62 & Fig. 6 (S15), Terazaki discloses that a connection instruction causes the central device to receive the advertise message at a first predetermined interval or a second predetermined interval), receive information of the one of the one or more communication devices (¶58-60 & Fig. 6 (S10), Terazaki discloses a central device periodically receiving an advertise signal from at least one peripheral), the information being contained in the received communication signal (¶2 & Fig. 6 (S15), Terazaki discloses that the advertise comprises identification information of the peripheral); and 
perform at least one of: 
displaying, on the display, the one or more communication devices communicable by using the received information; and 
¶58-60 & Fig. 6 (S12), Terazaki discloses a program of a central device causing the central device to transmit either a Scan Request and/or a Connection Request based upon the prior Advertise messages).
Regarding Claim 2, Terazaki discloses the non-transitory computer-readable medium according to claim 1.
Terazaki further discloses the communication terminal further comprises a user interface, and wherein the application is further configured to, when executed in the foreground by the processor, cause the communication terminal to: 
when accepting, via the user interface, an instruction to search for the one or more communication devices communicable with the communication terminal via the communication interface, determine that the second condition is satisfied, and provide the second instruction to the OS (¶31 & Fig. 6 (S12), Terazaki discloses a touch panel configured to receive user input that is configured to adjust advertise predetermined intervals); and 
when accepting, via the user interface, an instruction to communicate with the specified one of the one or more communication devices communicable with the communication terminal via the communication interface, determine that the first condition is satisfied, and provide the first instruction to the OS (¶31 & Fig. 6 (S12), Terazaki discloses a touch panel configured to receive user input that is configured to adjust advertise predetermined intervals).

Terazaki further discloses the communication terminal further comprises a memory (¶26, Terazaki discloses a memory) storing mode specifying information in association with each of models of a plurality of communication terminals (¶2 & Fig. 6 (S15), Terazaki discloses that the advertise comprises identification information of the peripheral), the plurality of communication terminals including the communication terminal and at least one other communication terminal (¶2 & Fig. 6 (S15), Terazaki discloses that the advertise comprises identification information of the peripheral), the mode specifying information specifying one of the first mode and the second mode for each of the models of the plurality of communication terminals (¶2 & Fig. 6 (S15), Terazaki discloses that the advertise comprises identification information of the peripheral), and wherein the application is further configured to, when executed in the foreground by the processor, cause the communication terminal to: 
when the mode specifying information stored in the memory specifies the first mode for the model of the communication terminal that is executing the application among the plurality of communication terminals, determine that the first condition is satisfied, and provide the first instruction to the OS (¶31 & Fig. 6 (S12), Terazaki discloses a touch panel configured to receive user input that is configured to adjust advertise predetermined intervals); and 
when the mode specifying information stored in the memory specifies the second mode for the model of the communication terminal that is executing the application among the plurality of communication terminals, determine that the second condition is satisfied, and provide the second instruction to the OS (¶31 & Fig. 6 (S12), Terazaki discloses a touch panel configured to receive user input that is configured to adjust advertise predetermined intervals).
Regarding Claim 4, Terazaki discloses the non-transitory computer-readable medium according to claim 1.
Terazaki further discloses the application is further configured to, when executed in the foreground by the processor, cause the communication terminal to: determine which condition is satisfied of the first condition and the second condition, based on information regarding a battery of the communication terminal (¶84 & Fig. 6 (S15), Terazaki discloses that the predetermined interval is based upon the remaining battery of the peripheral).
Regarding Claim 9, Terazaki discloses the non-transitory computer-readable medium according to claim 1.
Terazaki further discloses the communication interface is configured to perform near field communication with the one or more communication devices, using a Bluetooth protocol (¶17, Terazaki discloses radio communication system where a central device and peripherals perform near field communication using the Bluetooth protocol), wherein each communication device is further configured to periodically transmit an advertising packet as the communication signal (¶58-60 & Fig. 6 (S10), Terazaki discloses each peripheral configured to periodically transmit an advertise message at a first predetermined interval or a second predetermined interval), and wherein the application is further configured to, when executed in the foreground by the processor, cause the communication terminal to: 
when the first condition is satisfied, provide the OS with the first instruction to perform, as the signal receiving process, a scan process in the first mode where the advertising packet is ¶58-60 & Fig. 6 (S10), Terazaki discloses, when the first predetermined interval is used, the central device receives the advertise message at the first predetermined interval); 
when the second condition is satisfied, provide the OS with the second instruction to perform, as the signal receiving process, the scan process in the second mode where the advertising packet is received at intervals of the second period longer than the first period (¶58-60 & Fig. 6 (S10), Terazaki discloses, when the second predetermined interval is used, the central device receives the advertise message at the second predetermined interval.  Here, the second predetermined interval may be longer or shorter than the first predetermined interval); 
each time the communication terminal receives the advertising packet from one of the one or more communication devices while performing the scan process in accordance with an instruction, received via the OS, of the first instruction and the second instruction (¶60-62 & Fig. 6 (S15), Terazaki discloses that a connection instruction causes the central device to receive the advertise message at a first predetermined interval or a second predetermined interval), receive the information of the one of the one or more communication devices (¶58-60 & Fig. 6 (S10), Terazaki discloses a central device periodically receiving an advertise signal from at least one peripheral); and 
perform at least one of: 
displaying, on the display, the one or more communication devices communicable by using the received information; and 
¶58-60 & Fig. 6 (S12), Terazaki discloses a program of a central device causing the central device to transmit either a Scan Request and/or a Connection Request based upon the prior Advertise messages).
Regarding Claim 10, Claim 10 is rejected  on the same basis as Claim 1.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Terazaki in view of Tenny et al. (US 20180049100 A1; hereinafter referred to as “Tenny”).
Regarding Claim 5, Terazaki discloses the non-transitory computer-readable medium according to claim 4.
However, Terazaki does not explicitly disclose the application is further configured to, when executed in the foreground by the processor, cause the communication terminal to: when the information regarding the battery of the communication terminal represents that an amount of battery charge remaining in the communication terminal is equal to or more than a threshold, determine that the first condition is satisfied, and provide the first instruction to the OS; and when the information regarding the battery of the communication terminal represents that the amount of battery charge remaining in the communication terminal is less than the threshold, determine that the second condition is satisfied, and provide the second instruction to the OS.
Kenny teaches he application is further configured to, when executed in the foreground by the processor, cause the communication terminal to: 
when the information regarding the battery of the communication terminal represents that an amount of battery charge remaining in the communication terminal is equal to or more than a threshold, determine that the first condition is satisfied, and provide the first instruction ¶45 & ¶52 & Claim 4, Tenny discloses not altering a beacon interval if the battery condition of the receiving device is above a threshold); and 
when the information regarding the battery of the communication terminal represents that the amount of battery charge remaining in the communication terminal is less than the threshold, determine that the second condition is satisfied, and provide the second instruction to the OS (¶45 & ¶52 & Claim 4, Tenny discloses altering a beacon interval from a first interval to a second interval if the battery condition of the receiving device is below a threshold).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Terazaki by determining that the first condition is satisfied, and provide the first instruction to the OS when the information regarding the battery of the communication terminal represents that an amount of battery charge remaining in the communication terminal is equal to or more than a threshold and determining that the second condition is satisfied, and provide the second instruction to the OS when the information regarding the battery of the communication terminal represents that the amount of battery charge remaining in the communication terminal is less than the threshold as taught by Tenny because adjustable beacon intervals to adapt to changing conditions improve the wireless system (Tenny, ¶10).
Regarding Claim 6, Terazaki discloses the non-transitory computer-readable medium according to claim 4.
However, Terazaki does not explicitly disclose the application is further configured to, when executed in the foreground by the processor, cause the communication terminal to: when the information regarding the battery of the communication terminal represents that the 
Tenny teaches the application is further configured to, when executed in the foreground by the processor, cause the communication terminal to: 
when the information regarding the battery of the communication terminal represents that the communication terminal is being charged, determine that the first condition is satisfied, and provide the first instruction to the OS (¶45 & ¶52 & Claim 4, Tenny discloses not altering a beacon interval if the battery condition of the receiving device is above a threshold.  Here, the battery condition can be whether a receiving device is plugged into the wall); and 
when the information regarding the battery of the communication terminal represents that the communication terminal is not being charged, determine that the second condition is satisfied, and provide the second instruction to the OS (¶45 & ¶52 & Claim 4, Tenny discloses altering a beacon interval from a first interval to a second interval if the battery condition of the receiving device is below a threshold).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Terazaki by when the information regarding the battery of the communication terminal represents that the communication terminal is being charged, determine that the first condition is satisfied, and provide the first instruction to the OS; and when the information regarding the battery of the communication terminal represents that the communication terminal is not being charged, determine that the second condition is satisfied, Tenny, ¶10).
Regarding Claim 7, Terazaki discloses the non-transitory computer-readable medium according to claim 1.
Terazaki further discloses the communication terminal further comprises a positional information acquirer configured to acquire positional information representing a position of the communication terminal (¶27 & Fig. 6 (S10), Terazaki discloses a central device periodically receiving an advertise signal from at least one peripheral).
However, Terazaki does not explicitly disclose the application is further configured to, when executed in the foreground by the processor, cause the communication terminal to: when the acquired positional information represents that the communication terminal is positioned within a particular range, determine that the first condition is satisfied, and provide the first instruction to the OS; and when the acquired positional information represents that the communication terminal is not positioned within the particular range, determine that the second condition is satisfied, and provide the second instruction to the OS.
Tenny teaches the application is further configured to, when executed in the foreground by the processor, cause the communication terminal to: 
when the acquired positional information represents that the communication terminal is positioned within a particular range, determine that the first condition is satisfied, and provide the first instruction to the OS (¶45 & ¶52 & Claim 4, Tenny discloses not altering a beacon interval if the position of the receiving device is above a threshold); and 
¶45 & ¶52 & Claim 4, Tenny discloses altering a beacon interval from a first interval to a second interval if the position of the receiving device is below a threshold).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Terazaki by when the acquired positional information represents that the communication terminal is positioned within a particular range, determine that the first condition is satisfied, and provide the first instruction to the OS; and when the acquired positional information represents that the communication terminal is not positioned within the particular range, determine that the second condition is satisfied, and provide the second instruction to the OS as taught by Tenny because adjustable beacon intervals to adapt to changing conditions improve the wireless system (Tenny, ¶10).

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERIC NOWLIN/Examiner, Art Unit 2474